                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

NATHANIEL A. McCRANIE,

                               Plaintiff,
v.                                                                    Case No. 18-cv-0722

ADVANCED CORRECTIONAL
HEALTHCARE, INC., et al.,

                               Defendants.


                                STIPULATION OF DISMISSAL


       WHEREAS this matter is scheduled for trial beginning on September 7, 2021; and

       WHEREAS the parties have reached an agreement to resolve the matter pending certain

approvals and execution of necessary documentation; and

       WHEREAS the parties wish to advise the Court that it may remove the matter and any

associated pretrial deadlines from its calendar.

       IT IS HEREBY STIPULATED and agreed by and among the parties, by their undersigned

counsel, that the above-captioned action, and all claims asserted therein, including rights of appeal,

may be dismissed without prejudice and without costs to any party. The parties further stipulate

and ask the Court to enter the accompanying order providing that the matter is dismissed without

prejudice upon entry of the order of the Court and that the dismissal shall be deemed with prejudice

after sixty (60) days from entry of the order unless a party moves the Court to re-open the case. If

no party moves to re-open the case after sixty (60) days from entry of the order, it shall be deemed

full and finally dismissed with prejudice.




         Case 2:18-cv-00722-WED Filed 07/30/21 Page 1 of 2 Document 123
Dated this 30th day of July, 2021.

                                        OVB LAW & CONSULTING, S.C.

                                     By:/s/ Samantha Huddleston
                                        Samantha Huddleston, SBN 1101385
                                        Emil Ovbiagele, SBN 1089677
                                        Attorneys for the Plaintiff
                                        839 North Jefferson Street, Suite 502
                                        Milwaukee, Wisconsin 53202
                                        Telephone: (414) 585-0588
                                        Fax: (414) 255-3031
                                        Email: samantha@ovblaw.com
                                               emil@ovblaw.com


Dated this 30th day of July, 2021.

                                        LEIB KNOTT GAYNOR LLC

                                     By:/s/ Douglas S. Knott
                                        Douglas S. Knott, SBN 1001600
                                        Charles R. Starnes, SBN 1113293
                                        Attorneys for the Defendant
                                        219 N. Milwaukee Street, Suite 710
                                        Milwaukee, WI 53202
                                        Telephone: (414) 276-2102
                                        Fax: (414) 276-2140
                                        Email: dknott@lkglaw.net
                                               cstarnes@lkglaw.net




                                           2

 Case 2:18-cv-00722-WED Filed 07/30/21 Page 2 of 2 Document 123
